Case 1:20-cv-00160-RAL Document 1-17 Filed 06/22/20 Page 1 of 1

ELK COUNTY PRISON
INFORMATIONAL REPORT

On 01/29/2020 at approximately 1510 hrs, | was passing meds with the nurse in Housing Unit C.
While giving Inmate Chris Miller his medication, he showed me some of his legal work and
began talking about Judge Martin. He stated that he was going to “fuck him up” when he gets
out. He then stated that he was going to walk into Judge Martin’s office and “blow his fucking

head off”.
C.O Sidelinger

Cc. O.. Aec$ ins

EXI@IT™ 1A

ae
